—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 21, 1995, convicting her of burglary in the first degree, robbery in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not entitled to a circumstantial evidence charge herein because the case did not rest entirely upon circumstantial evidence (see, People v Roldan, 88 NY2d 826; see also, People v Daddona, 81 NY2d 990; People v Sills, 215 AD2d 412; People v O’Brien, 212 AD2d 741, 742).
We have examined the defendant’s remaining contention and find it to be without merit. Rosenblatt, J. P., Santucci, Joy and Hart, JJ., concur.